EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ira C. Edell on April 22, 2021.

The application has been amended as follows: claim 1, line 12 is amended from “washer, a labyrinth seal located” to --- washer, to form a continuous flow path, creating a labyrinth seal located---.  Claim 1, line 15, is amended from “an accommodating washer, forms a labyrinth seal located.” to --- an accommodating washer, to form a continuous path, creating a labyrinth seal located---.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 7 needs to be edited to replace the “Fig 7” over the left hand drawing with “Fig. 7a” and the label “Fig. 7b” needs to be placed over the right hand drawing.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the recitation in claim 1 of a link chain comprising a metal ring forming together with a thrust bearing, a continuous flow path, which creates a labyrinth seal, is neither disclosed nor suggested in the prior art of record.  The closest prior art is Fujiwara et al.(2008/0124015), which discloses a link chain with a labyrinth seal formed by a metal ring, but fails to disclose that the metal ring forms a labyrinth seal with a thrust bearing (it uses the surface of a roller instead).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654